DETAILED ACTION
This office action is in response to application with case number 16/877,637 (filed on 05/19/2020), in which claims 1-5 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-137578, filed on 07/26/2019.
	
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/19/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“acquisition unit configured to acquire …” in claim 1 & 4, and
“setting unit configured to set …”  in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


















Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, and 5 are directed toward a system, and a method, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s base claims 1, and 5 are directed toward the abstract idea of acquiring operation information [observation/ evaluation] on transportation located around a travelling area of a mobile unit that a user gets on and off while the mobile unit is travelling, and setting [judgment/ opinion] a traveling route or a traveling speed of the mobile unit based on the operation information on the transportation, which falls within the “Mental Processes” grouping of abstract ideas.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites setting a travelling route or speed of the mobile unit, there are no positively claimed limitations regarding the claimed setting step. There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. There is no claimed use of the said traveling route. Rather, as mentioned above, the claims merely recite setting a traveling route or speed of the mobile unite based on the acquired operation information on the transportation.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Since the abstract idea in Applicant’s claims is implemented merely on a generic computer, i.e., “Server” (see Fig. 4), and there are no further limitations or structural elements, e.g. acquisition unit & setting unit, that go beyond the generic computer, it can clearly be seen that the abstract idea of setting a traveling route or speed of the mobile unite based on the acquired operation information on the transportation is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of acquisition unit and  setting unit to implement a mental processes, such as setting a traveling route or speed of the mobile unite based on the acquired operation information on the transportation in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, and 5 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-4 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-4 are also rejected under 35 U.S.C. 101.






Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 USC §102(a)(2) as being clearly anticipated by PG Pub. No. US 2019/0265703 A1 by Hicok et al. (hereinafter “Hicok”)

As per claim 1, Hicok teaches a mobile unit control system comprising:

    PNG
    media_image1.png
    646
    913
    media_image1.png
    Greyscale

Hicok’s Fig. 2A
an acquisition unit configured to acquire operation information on transportation located around a traveling area of a mobile unit that a user gets on and off while the mobile unit is traveling (Hicok, in ¶36-40, discloses that the passenger specifies the destination, then the shuttle vehicle controller plans a route to the specified destination, and considers and dynamically reacts to address traffic condition [i.e., operation information on transportation]. Hicok, in ¶128, further discloses the external dynamic situational awareness that is used to hold the vehicle at its current location so that a potential passenger running toward the vehicle can have a chance to board the vehicle before the vehicle begins to move. Hicok, in Fig. 54A-B [reproduced here for convenience] & ¶109, also shows “Select a destination” & route planning for the example corporate campus [traveling area] on-demand use case); and 
[AltContent: arrow]
    PNG
    media_image2.png
    768
    426
    media_image2.png
    Greyscale

Hicok’s Fig. 54B
a setting unit configured to set a traveling route or a traveling speed of the mobile unit based on the operation information on transportation (Hicok, in ¶36-40, discloses that the shuttle vehicle controller plans a route to the specified destination specified by the passenger, and considers and dynamically reacts to address traffic condition [i.e., operation information on transportation]. Hicok, in ¶196, further discloses the vehicle automatically adjusts speed and route to ensure passenger safety. Hicok, in Fig. 2A [reproduced here for convenience] & ¶196, further discloses the AI Dispatch (5000) optimizes the route for each shuttle and minimize delays due to traffic [i.e., operation information on transportation]. Hicok, in ¶230, also discloses to modify the global routes based on new information including for example new passenger requests, changes in passenger destinations, and dynamic environmental conditions [i.e., operation information on transportation] such as traffic).
[AltContent: arrow]
    PNG
    media_image3.png
    475
    950
    media_image3.png
    Greyscale

Hicok’s Fig. 54A



As per claim 2, Hicok teaches the mobile unit control system according of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Hicok further teaches wherein when a station located around the traveling area of the mobile unit is crowded, the setting unit is configured to set a traveling route that does not pass in front of the station that is crowded (Hicok, in ¶36-40, discloses that the shuttle vehicle controller plans a route to the specified destination, and considers and dynamically reacts to address traffic [i.e., station that is crowded] condition, Hicok, in ¶140, further discloses a shuttle artificial intelligence that is trained on crowded scenarios so it recognizes such patterns then follows a different forward path when helpful to avoid risk of accidents. Hicok, in ¶230, also discloses to modify the global routes based on new information including dynamic environmental conditions such as traffic [i.e., station that is crowded]).

As per claim 4, Hicok teaches the mobile unit control system according of claim 1, accordingly, the rejection of claim 1 above is incorporated. Hicok further teaches wherein: 
the acquisition unit is configured to acquire destination information on an occupant riding on the mobile unit (Hicok, in Fig. 54B & ¶40, discloses that the passenger specifies the destination , and the controller may plan a route to the specified destination); and 
the setting unit is configured to set a traveling route along which the mobile unit moves to one of a plurality of stations located around the traveling area of the mobile unit based on the destination information on the occupant and the operation information on transportation (Hicok, in Fig. 54B & ¶¶40-41, discloses that the controller dynamically plans the route and navigates to the specified destination. Hicok, in ¶230, also discloses to modify the global routes based on new information including for example new passenger requests, changes in passenger destinations, and dynamic environmental conditions [i.e., operation information on transportation] such as traffic).

As per claim 5, Hicok teaches a mobile unit control method comprising:
acquiring operation information on transportation located around a traveling area of a mobile unit that a user gets on and off while the mobile unit is traveling (Hicok, in ¶36-40, discloses that the passenger specifies the destination, then the shuttle vehicle controller plans a route to the specified destination, and considers and dynamically reacts to address traffic condition [i.e., operation information on transportation]. Hicok, in ¶128, further discloses the external dynamic situational awareness that is used to hold the vehicle at its current location so that a potential passenger running toward the vehicle can have a chance to board the vehicle before the vehicle begins to move. Hicok, in Fig. 54A-B [reproduced here for convenience] & ¶109, also shows “Select a destination” & route planning for the example corporate campus [traveling area] on-demand use case); and
setting a traveling route or a traveling speed of the mobile unit based on the operation information on transportation (Hicok, in ¶36-40, discloses that the shuttle vehicle controller plans a route to the specified destination specified by the passenger, and considers and dynamically reacts to address traffic condition [i.e., operation information on transportation]. Hicok, in Fig. 2A [reproduced here for convenience] & ¶196, further discloses the vehicle may automatically adjust speed and route to ensure passenger safety. Hicok, in ¶196, further discloses the AI Dispatch (5000) optimizes the route for each shuttle and minimize delays due to traffic [i.e., operation information on transportation]. Hicok, in ¶230, also discloses to modify the global routes based on new information including for example new passenger requests, changes in passenger destinations, and dynamic environmental conditions [i.e., operation information on transportation] such as traffic).



	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claim 3 is rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2019/0265703 A1 by Hicok et al. (hereinafter “Hicok”) in view of PG Pub. No. US 2008/0027772 A1 to Gernega et al. (hereinafter “Gernega”) 

As per claim 3, Hicok teaches the mobile unit control system according of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Hicok further teaches wherein when an operation  (Hicok, in ¶36-40, discloses that the shuttle vehicle controller plans a route to the specified destination, and considers and dynamically reacts to address traffic condition [i.e., station that is crowded], Hicok, in ¶140, further discloses a shuttle artificial intelligence that is trained on crowded scenarios so it recognizes such patterns then follows a different forward path. Hicok, in ¶230, also discloses to modify the global routes based on new information including dynamic environmental conditions such as traffic [i.e., station that is crowded]).
Although Hicok dynamically reacts to address traffic condition, Hicok is silent on an operation of one of a plurality of train lines is canceled, and extending from a station on the train line where the operation is canceled to a station on a train line where an operation is not canceled.
Gernega teaches, in ¶56 that is was old and well known at the time of filing in the art of vehicle transit optimization systems, when an operation of one of a plurality of train lines around the traveling area of the mobile unit is canceled, a traveling route extending from a station on the train line where the operation is canceled to a station on a train line where an operation is not canceled (Gernega, in ¶56, discloses scheduling module that contains all the route and stop information for the network. Locations for bus stops, Subway stops, train stops, arrival/departure times and maps of bus and subway routes are all contained within the module. The scheduling module is further capable of analyzing the route and stop data to identify stops with unusually high or low use and suggest modifications to route and stops).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hicok in view of Gernega, as both inventions are directed to the same field of endeavor - vehicle transit optimization and the combination would produce optimized results for determining transit routes as well as provide for optimizing passenger capacity and/or ridership (see at least Gernega’s ¶37 & ¶56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
High et al. (PG Pub. No. US 2016/0259341A1) discloses an motorized transport unit (MTU) that picks up multiple customers within the parking lot and enables them to shop in a store where they will be able to walk or ride through the aisles while MTU drives and steers the passenger carrier. High’s MTU carries the passenger based on customer voice command and/or customer selected destination. High further discloses a central computer determines recommended route, and/or schedule for the customer. The route is based on traffic in the shopping facility, or other activity occurring in the shopping facility (e.g., one or more isles are blocked because of restocking, clean-up, etc.), or combination of two or more of such factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661